Citation Nr: 1213654	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  11-23 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a neuropsychological disability.

2.  Entitlement to service connection for a gastrointestinal disability.

3.  Entitlement to service connection for a hand tremor disability.

4.  Entitlement to service connection for a chronic fatigue disability.

5.  Entitlement to service connection for a headache disability.

6.  Entitlement to service connection for a muscle pain disability.

7.  Entitlement to service connection for a cardiovascular disability.

8.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the cervical spine.

9.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, status post laminectomy, L5-S1.

10.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depression.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1981 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and January 2010 rating decisions by the Milwaukee, Wisconsin, Regional Office (RO) of the United States Department of Veterans Affairs (VA), and from a March 2011 rating decision by the Nashville, Tennessee RO.  The Veteran's file has been transferred to the Nashville RO.

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Veteran did not file a substantive appeal with regard to the issue of entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, status post laminectomy, L5-S1.  He excluded this issue from the VA Form 9 that he filed in September 2011.  See 38 C.F.R. § 20.302(b) (2011).  However, as the Veteran provided testimony on this issue at his January 2012 Travel Board hearing, the Board will assume jurisdiction over that claim.  Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).

The issues have been characterized as listed on the title page to comport with the evidence of record and the Veteran's request to have all the service connection issues decided on a direct basis.  At his hearing, the Veteran was adamant that all the service connection issues were diagnosed / diagnosable conditions and he did not want them considered as undiagnosed, notwithstanding the RO's previous consideration of them as such.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a gastrointestinal disability, a hand tremor disability, a chronic fatigue disability, a headache disability, a muscle pain disability, and a cardiovascular disability; entitlement to increased disability ratings for degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, and PTSD with major depression; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In January 2012, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw the issue of entitlement to service connection for a neuropsychological disability.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for a neuropsychological disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran has withdrawn the issue of entitlement to service connection for a neuropsychological disability.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review that issue, and dismissal is warranted.


ORDER

The issue of entitlement to service connection for a neuropsychological disability is dismissed.


REMAND

Service Connection Claims

The Veteran contends that he currently has a gastrointestinal disability, a hand tremor disability, a chronic fatigue disability, a headache disability, a muscle pain disability, and a cardiovascular disability as a result of his military service, to include his service in the Southwest Asia theater of operations from December 1990 through April 1991.  The Veteran states that during his five-month deployment in Saudi Arabia, he served as a combat engineer and his job consisted of clearing minefields, being exposed to burn pits, and destroying T-72 tanks.

The Veteran authored a sworn statement in service to document that he was involved in a fight where he was hit in the face and kicked in the head area in December 1982.  His service treatment records document one complaint of headaches in October 1987.  No other service records document any complaints, findings, or treatment of his claimed disorders.

VA treatment records in May 2009 and June 2009 note the Veteran's report that his chronic diarrhea and occasional incontinence may have started at the same time as his back problem in service.

At a December 2009 VA neurological disorders examination, the Veteran reported that he had suffered from headaches since the December 1982 fight that was documented in service.  The examiner stated that he could not resolve the question of whether the Veteran's headaches have persisted since that time without resorting to mere speculation.

At a November 2010 general medical examination, the Veteran reported that he had suffered from loose stools since 1992, tremors in both hands since 1992, headaches since an altercation in service (in December 1982), cardiovascular symptoms during service and since that time, muscle pain since service, and fatigue.  The examiner determined that the Veteran's disability pattern is "a diagnosable but medically unexplained chronic multisymptom illness without conclusive pathophysiology or unknown etiology."

The Veteran is to be scheduled for appropriate VA examinations to determine the nature of any current gastrointestinal disability, hand tremor disability, chronic fatigue disability, headache disability, muscle pain disability, and cardiovascular disability; and to obtain opinions regarding the relationship between any such disorders and his military service.  The neurological disorders examiner is to consider the documented report of the Veteran's involvement in a fight in service and the documented complaint of headaches in service.

Updated VA treatment records must be obtained.

The Veteran indicated on his September 2011 VA Form 9 that he wished to have a Travel Board hearing for all of the issues addressed in the August 2011 statement of the case.  The issue of entitlement to service connection for a cardiovascular disability was not addressed at the hearing, but is, in fact, on appeal and no effort was made to withdraw it.  

Increased Rating Claims

The Veteran's most recent VA spine examination took place in May 2011, nearly one year ago.  The Veteran now testifies that his cervical and lumbar spine disabilities have worsened since the time of his last examination.  The Veteran is to be scheduled for cervical and lumbar spine examinations so that current findings pertaining to his cervical and lumbar spine disabilities may be obtained prior to adjudication.

A March 2011 rating decision granted entitlement to service connection for PTSD with major depression and assigned a 30 percent disability rating, effective December 16, 2009.  In a written statement received by the RO in September 2011, the Veteran expressed his disagreement with the rating assigned for his PTSD disability.  The RO has not and must now issue a statement of the case for this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This claim should then be returned to the Board only if the benefit continues to be denied and the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

TDIU Claim

A claim for a TDIU, due to service-connected degenerative disc disease of the cervical spine, has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran is to be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

There is no opinion of record that addresses the extent to which the Veteran's service connected disabilities affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice connected disabilities.  

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Obtain updated treatment records from the Tennessee Valley VA Healthcare System and from the VA Medical Centers in Madison, Milwaukee, and Tomah, Wisconsin, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  Schedule the Veteran for a VA gastrointestinal disorders examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to determine the nature of any current gastrointestinal disability.

For any diagnosed disability, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to any incident of the Veteran's military service or any service connected disability.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA neurological disorders examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to determine the nature of any current hand tremor disability, chronic fatigue disability, and headache disability.

For each diagnosed disability, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to any incident of the Veteran's military service.  With regard to headaches, the examiner is to consider and address the documented report of the Veteran's involvement in a fight in service in December 1982 and the documented complaint of headaches in service in October 1987.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA muscles examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to determine the nature of any current muscle pain disability.

For any diagnosed disability, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to any incident of the Veteran's military service.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for a VA heart examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to determine the nature of any current cardiovascular disability.

For any diagnosed disability, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to any incident of the Veteran's military service.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to describe the current severity and extent of all manifestations of the service-connected degenerative disc disease of the cervical spine and degenerative disc disease of the lumbar spine, status post laminectomy, L5-S1.  All required testing must be performed.

The examiner is to determine the extent to which the Veteran's service-connected spine disabilities currently affect his ability to obtain or retain substantially gainful employment, in conjunction with all of his other service connected disabilities, but without regard to his age or nonservice connected disabilities.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).
8.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  For the TDIU claim, consider the provisions of 38 C.F.R. § 4.16(b), which allow for a TDIU on an extraschedular basis.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

9.  In any event, issue a statement of the case for the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD with major depression, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


